Mr. Justice Craig, dissenting: I think the fourth count of the indictment, the substance of which is set out in the majority opinion of the court, was defective, and the motion to quash the same for the reason, among others, that it does not appear from the indictment, or any count thereof, that the alleged false testimony was material to the question under investigation by the grand jury should have been sustained. An indictment for perjury must charge the false swearing to be in a matter material to the issue or point in question. The only offenses that the grand jury of Moultrie county were authorized to inquire into were offenses committed in that county. Nothing else could be material, and testimony given in any matter concerning which the grand jury had no authority to swear a witness or take testimony could not be material or the foundation of an indictment for perjury. The fourth count of the indictment averred that it was a matter material to investigate whether any game had been played with cards, for money, in the city of Sullivan, within the county of Moultrie. The count then charged that the defendant, having taken a lawful oath, falsely deposed and gave in evidence that he had not been present when any game had been played with cards, for money, in the city of Sullivan,—without mentioning any county or stating it was the same city of Sullivan or said city of Sullivan. The fault of the indictment is that it fails to allege that the game played with cards, for money, about which the defendant testified, took place within the county of Moultrie, which was a necessary averment to make the inquiry material and a matter which the grand jury had authority to investigate.